Case 19-27439-MBK             Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50                    Desc Main
                                        Document     Page 1 of 11

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtor and
 Debtor-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)




                 AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON OCTOBER 8, 2019 AT 11:30 A.M. (ET)


 UNCONTESTED MATTERS GOING FORWARD

           1.       Motion Of The Debtor For Interim And Final Orders Under Section 366 Of The
                    Bankruptcy Code (A) Prohibiting Utility Providers From Altering, Refusing, Or
                    Discontinuing Service, (B) Deeming Utilities Adequately Assured Of Future
                    Performance, (C) Establishing Procedures For Resolving Requests For Additional
                    Or Different Adequate Assurance Of Payment, And (D) Scheduling A Final
                    Hearing To Consider Entry Of The Proposed Final Order [Docket No. 10; Filed
                    9/11/19].




 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 2
     Amended items appear in bold.
 37322/2
 10/07/2019 205136670.3
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                               Document     Page 2 of 11

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      Interim Order Under Section 366 Of the Bankruptcy Code (A) Prohibiting
                    Utility Providers From Altering, Refusing, Or Discontinuing Service, (B)
                    Deeming Utilities Adequately Assured Of Future Performance, (C)
                    Establishing Procedures For Resolving Requests For Additional Or
                    Different Adequate Assurance Of Payment, And (D) Scheduling A Final
                    Hearing To Consider Entry Of The Proposed Final Order [Docket No. 92;
                    Entered 9/17/19]

            e)      Amended Interim Order Under Section 366 Of the Bankruptcy Code (A)
                    Prohibiting Utility Providers From Altering, Refusing, Or Discontinuing
                    Service, (B) Deeming Utilities Adequately Assured Of Future
                    Performance, (C) Establishing Procedures For Resolving Requests For
                    Additional Or Different Adequate Assurance Of Payment, And (D)
                    Scheduling A Final Hearing To Consider Entry Of The Proposed Final
                    Order [Docket No. 96; Entered 9/17/19]

            f)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 128; Filed
                    9/20/19]

            g)      Transcript regarding Hearing Held 9/16/19 [Docket No. 131; Filed
                    9/23/19]

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received:

            h)      Comments received from the Office of the U.S. Trustee. Debtor will
                    incorporate the comments and submit a revised form of order prior to
                    hearing.

            Status: This matter is going forward.

      2.    Debtor’s Motion for an Administrative Fee Order [Docket No. 105; Filed
            9/18/19].

            Related Documents:

            a)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 148; Filed
                    9/23/19]

                                            -2-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50            Desc Main
                               Document     Page 3 of 11

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received: None

            Status: This matter is going forward. A revised order will be handed up in
            Court resolving comments from the U.S. Trustee.

      3.    Ricoh USA, Inc.’s Motion For Entry of an Order (I) Compelling Debtor to
            Assume or Reject Executory Contract, or (II) in the Alternative, Granting Relief
            from the Automatic Stay [Docket No. 144; Filed 9/23/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 145; Filed 9/23/19]

            b)      Order Granting Application to Shorten Time [Docket No 150; Entered
                    9/24/19]

            c)      Certificate of Service [Docket No 181; Filed 9/27/19]

            Objection Deadline: Objections may be presented orally at the hearing

            Responses Received: None

            Status: This matter is going forward. Counsel for the Debtor and Ricoh are
            discussing a potential resolution.

      4.    Debtor’s Motion for an Order Authorizing Rejection of an Unexpired Lease of
            Nonresidential Real Property as of September 27, 2019 [Docket No. 180; Filed
            9/27/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 182; Filed 9/27/19]

            b)      Order Granting Application to Shorten Time [Docket No 191; Entered
                    9/30/19]

            c)      Affidavit of Service by Prime Clerk [Docket No 242; Filed 10/03/19]

            Objection Deadline: October 4, 2019 at 12:00 p.m.

            Responses Received: None

            Status: This matter is going forward.




                                            -3-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50            Desc Main
                               Document     Page 4 of 11

      5.    640 Columbia Owner LLC’s Motion for Relief from Stay re: Motion for Entry of
            An Order (I) Granting Owner Relief From the Automatic Stay to Enforce
            Termination of GC Agreement or, in the Alternative, (II) Compelling the Debtor
            to Immediately Reject the GC Agreement [Docket No. 186; Filed 9/29/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 187; Filed
                    9/29/19/19]

            b)      Order Granting Application to Shorten Time [Docket No 192; Entered
                    9/30/19]

            Objection Deadline: October 4, 2019 at 12:00 p.m.

            Responses Received: None

            Status: This matter is going forward. Counsel for the Debtor and 640 Columbia
            Owner are discussing a potential resolution.

      6.    Debtor’s Motion for an Order Approving of a Settlement and Compromise by and
            among the Debtor and Veterans Road SPE LLC, Pursuant To Fed. R. Bankr. P.
            9019 [Docket No. 196; Filed 9/30/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 197; Filed 9/30/19]

            b)      Order Granting Application to Shorten Time [Docket No. 199; Entered
                    10/1/19]

            c)      Affidavit of Service filed by Prime Clerk [Docket No. 221; Filed 10/2/19]

            d)      Notice of Filing of Revised Amended Stipulation of Settlement and
                    Proposed Form of Order to Debtor's Motion for an Order Approving of a
                    Settlement and Compromise by and among the Debtor and Veterans Road
                    SPE LLC Pursuant to Fed. R. Bankr. P. 9019 [Docket No. 247; Filed
                    10/4/19]

            Objection Deadline: October 4, 2019 at 12:00 p.m.

            Responses Received: None

            Status: This matter is going forward.




      7.    Debtor’s Motion for an Order Approving of a Settlement and Compromise by and
            among the Debtor and Waypoint Hackensack Urban Renewal Owner LLC

                                            -4-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50            Desc Main
                               Document     Page 5 of 11

            Pursuant To Fed. R. Bankr. P. 9019 And For The Assumption And Assignment
            And Rejection Of Certain Executory Contracts [Docket No. 234; Filed 10/3/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 235; Filed 10/3/19]

            b)      Order Granting Application to Shorten Time [Docket No 236; Entered
                    10/3/19]

            c)      Affidavit of Service filed by Prime Clerk [Docket No. 245; Filed 10/4/19]

            Objection Deadline: Objections may be presented at the hearing.

            Responses Received: None

            Status: This matter is going forward.


 CONTESTED MATTERS GOING FORWARD

      8.    Debtor's Motion For Interim And Final Orders (I) Authorizing But Not Directing
            The Debtor To (A) Pay Pre-Petition Wages, Salaries, And Related Obligations,
            (B) Pay And Remit Pre-Petition Payroll Taxes And Other Deductions To Third
            Parties, And (C) Honor Employee Benefit Programs In The Ordinary Course Of
            Business; (II Authorizing And Directing Banks To Honor Checks And Transfers
            For Payment Of Pre-Petition Employee Obligations; And (III) Granting Related
            Relief [Docket No. 8; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      Interim Order (I) Authorizing But Not Directing The Debtor To (A) Pay
                    Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay And
                    Remit Pre-Petition Payroll Taxes And Other Deductions To Third Parties,
                    And (C) Honor Employee Benefit Programs In The Ordinary Course Of
                    Business; (II Authorizing And Directing Banks To Honor Checks And
                    Transfers For Payment Of Pre-Petition Employee Obligations; And (III)
                    Granting Related Relief [Docket No 102; Entered 9/18/19]

            e)      Supplement to Debtor’s Motion for Interim and Final Orders (I)
                    Authorizing but not Directing the Debtor to (A) Pay Pre-Petition Wages,

                                            -5-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                               Document     Page 6 of 11

                    Salaries, and Related Obligations, (B) Pay and Remit Pre-Petition Payroll
                    Taxes and Other Deductions to Third Parties, and (C) Honor Employee
                    Benefit Programs in the Ordinary Course of Business; (II) Authorizing and
                    Directing Banks to Honor Checks and Transfers for Payment of Pre-
                    Petition Employee Obligations; and (iii) Granting Related Relief [Docket
                    no 126; Filed 9/20/19]

            f)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 148; Filed
                    9/23/19]

            g)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 159; Filed
                    9/25/19]

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received:

            h)      PNC Bank, National Association’s Limited Objection To Debtor's Motion
                    For Interim And Final Orders (I) Authorizing But Not Directing The
                    Debtor To (A) Pay Pre-Petition Wages, Salaries, And Related Obligations,
                    (B) Pay And Remit Pre-Petition Payroll Taxes And Other Deductions To
                    Third Parties, And (C) Honor Employee Benefit Programs In The
                    Ordinary Course Of Business; (II Authorizing And Directing Banks To
                    Honor Checks And Transfers For Payment Of Pre-Petition Employee
                    Obligations; And (III) Granting Related Relief [Docket No. 205; Filed
                    10/1/19]

            i)      Limited Objection of the Acting United States Trustee to the Supplement
                    to the Debtor’s Motion (I) Authorizing But Not Directing The Debtor To
                    (A) Pay Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay
                    And Remit Pre-Petition Payroll Taxes And Other Deductions To Third
                    Parties, And (C) Honor Employee Benefit Programs In The Ordinary
                    Course Of Business; (II Authorizing And Directing Banks To Honor
                    Checks And Transfers For Payment Of Pre-Petition Employee
                    Obligations; And (III) Granting Related Relief [Docket No. 207; Filed
                    10/1/19]

            j)      Official Committee of Unsecured Creditors’ Joinder in the Limited
                    Objection of the Acting United States Trustee to the Supplement to the
                    Debtor’s Motion (I) Authorizing But Not Directing The Debtor To (A)
                    Pay Pre-Petition Wages, Salaries, And Related Obligations, (B) Pay And
                    Remit Pre-Petition Payroll Taxes And Other Deductions To Third Parties,
                    And (C) Honor Employee Benefit Programs In The Ordinary Course Of
                    Business; (II Authorizing And Directing Banks To Honor Checks And
                    Transfers For Payment Of Pre-Petition Employee Obligations; And (III)
                    Granting Related Relief [Docket No. 244; Filed 10/4/19]

            Status: This matter is going forward.



                                            -6-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                               Document     Page 7 of 11

      9.    Debtor's Motion For Entry Of Interim And Final Orders (A) Authorizing The
            Debtor To (I) Continue Its Cash Management System, (II) Honor Certain Related
            Pre-Petition Obligations, And (III) Maintain Existing Business Forms; (B)
            Authorizing And Directing The Debtor's Banks To Honor All Related Payment
            Requests; (C) Granting Interim And Final Waivers Of The Debtor's Compliance
            With Section 345(B) Of The Bankruptcy Code; (D) Scheduling A Final Hearing;
            And (E) Granting Related Relief [Docket No. 11; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      Certificate of Service filed by Creditor Arch Insurance Company and Arch
                    Reinsurance Company [Docket No. 51; Filed 9/13/19]

            e)      Interim Order Authorizing the Debtor to (I) Continue Its Cash
                    Management System, (II) Honor Certain Related Pre-Petition Obligations,
                    and (III) Maintain Existing Business Forms; (B) Authorizing and
                    Directing the Debtor's Banks to Honor All Related Payment Requests; (C)
                    Granting Interim and Final Waivers of the Debtor's Compliance; (D)
                    Scheduling a Final Hearing; and (E) Granting Related Relief [Docket No.
                    93; Entered 9/17/19]

            f)      Amended Interim Order Authorizing the Debtor to (I) Continue Its Cash
                    Management System, (II) Honor Certain Related Pre-Petition Obligations,
                    and (III) Maintain Existing Business Forms; (B) Authorizing and
                    Directing the Debtor's Banks to Honor All Related Payment Requests; (C)
                    Granting Interim and Final Waivers of the Debtor's Compliance; (D)
                    Scheduling a Final Hearing; and (E) Granting Related Relief [Docket No.
                    95; Filed 9/17/19]

            g)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 128; Filed
                    9/20/19]

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received:

            h)      Arch Insurance Company and Arch Reinsurance Company’s Limited
                    Objection to Debtor's Motion for Entry of Interim and Final Orders (A)
                    Authorizing the Debtor to (I) Continue Its Cash Management System, (II)
                    Honor Certain Related Pre-Petition Obligations, and (III) Maintain
                    Existing Business Forms; (B) Authorizing and Directing the Debtor's

                                            -7-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                               Document     Page 8 of 11

                    Banks to Honor All Related Payment Requests; (C) Granting Interim and
                    Final Waivers of the Debtor's Compliance; (D) Scheduling a Final
                    Hearing; and (E) Granting Related [Docket No. 44; Filed 9/13/19]

            i)      Sparwick Contracting, Inc.’s Limited Objection to Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing the Debtor to (I)
                    Continue Its Cash Management System, (II) Honor Certain Related Pre-
                    Petition Obligations, and (III) Maintain Existing Business Forms; (B)
                    Authorizing and Directing the Debtor's Banks to Honor All Related
                    Payment Requests; (C) Granting Interim and Final Waivers of the Debtor's
                    Compliance; (D) Scheduling a Final Hearing; and (E) Granting Related
                    Relief [Docket No. 71; Filed 9/15/19]

            Status: This matter is going forward.

      10.   Debtor's Motion For Entry Of Interim And Final Orders (A) Authorizing Use Of
            Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling A Final
            Hearing, And (D) Granting Related Relief [Docket No. 14; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      First Interim Order (I) Authorizing The Use Of Cash Collateral, ((II)
                    Granting Adequate Protection, (III) Scheduling A Final Hearing And, (IV)
                    Granting Related Relief [Docket No. 90; Entered 9/16/19]

            e)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 128; Filed
                    9/20/19]

            f)      Notice of Filing of Proposed Second Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and, (IV) Granting Related Relief [Docket No.
                    147; Filed 9/23/19]

            g)      Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 158; Entered 9/25/19]

            h)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 164; Filed
                    9/25/19]

            i)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 194; Filed

                                            -8-
Case 19-27439-MBK    Doc 271    Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                               Document     Page 9 of 11

                    9/30/19]

            j)      Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 219; Entered 10/2/19]

            k)      Notice of Filing Of Proposed Fourth Interim Order (I) Authorizing
                    The Use Of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling A Final Hearing And (IV) Granting Related Relief
                    [Docket No. 267; Filed 10/7/19]

            Objection Deadline: October 1, 2019 at 4:00 p.m. (ET).

            Responses Received:

            l)      Arch Insurance Company and Arch Reinsurance Company’s Limited
                    Objection to Limited Objection to Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 32; Filed 9/12/19]

            m)      Jordan Electric Inc.’s Limited Objection to Debtor's Motion for Entry of
                    Interim and Final Orders (A) Authorizing Use of Cash Collateral, (B)
                    Granting Adequate Protection, (C) Scheduling a Final Hearing, and (D)
                    Granting Related Relief [Docket No. 72; Filed 9/15/19]

            n)      Delcon Builders, Inc. and Pentel Drywall, Inc.’s Limited Objection To
                    Debtor's Motion for Entry of Interim and Final Orders (A) Authorizing
                    Use of Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling
                    a Final Hearing, and (D) Granting Related Relief [Docket No. 73; Filed
                    9/15/19]

            o)      Sparwick Contracting Inc.’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No 86; Filed 9/16/19]

            p)      10 Minerva Place, L.P. and 10 Minerva Place Housing Development Fund
                    Corporation’s Limited Objection To Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 141; Filed 9/23/19]

            q)      5 Bay Street Phase 1 LLC, 5 Bay Street Phase 1 Sponsor Member Inc. and
                    5 Bay Street Phase 3 LLC’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 142; Filed 9/23/19]

            r)      Delcon Builders, Inc. and Pentel Drywall, Inc.’s Supplemental Objection

                                            -9-
Case 19-27439-MBK    Doc 271 Filed 10/07/19 Entered 10/07/19 17:41:50             Desc Main
                            Document    Page 10 of 11

                    and Reservation of Rights To Debtor's Motion for Entry of Interim and
                    Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 143; Filed 9/23/19]

            s)      Nomad Framing Inc.’s Objection and Reservation of Rights to Debtor’s
                    Continued Motion for Use of Cash Collateral [Docket No. 179; Filed
                    9/27/19]

            t)      DeSesa Engineering Company, Inc.’s Limited Objection To Debtor's
                    Motion for Entry of Interim and Final Orders (A) Authorizing Use of Cash
                    Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final
                    Hearing, and (D) Granting Related Relief [Docket No. 211; Filed 10/2/19

            u)      Objection and Reservation of Rights By Nomad Framing         LLC with
                    Respect to Debtor’s Fourth Motion for Entry of Interim       and Final
                    Orders (A) Authorizing Use of Cash Collateral; (B)            Granting
                    Adequate Protection; (C) Scheduling Final Hearing;           And (D)
                    Granting Related Relief [Docket No 268; Filed 10/7/19]

            Status: This matter is going forward.

      11.   Motion of Newark Warehouse Urban Renewal, LLC and Newark Warehouse
            Redevelopment Company, LLC for an Order (I) Confirming that the GMP
            Contract is Not Property of the Estate and that the Automatic Stay Does Not
            Apply to the GMP Contract or, in the Alternative, Granting Relief from the
            Automatic Stay Pursuant to 11 U.S.C. 362(d)(1), and (II) Granting Related Relief
            [Docket No. 170; Filed 9/26/19].

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 171; Filed 9/26/19]

            b)      Order Granting Application to Shorten Time [Docket No 177; Entered
                    9/27/19]

            c)      Corrected Order Granting Application to Shorten Time [Docket No 178;
                    Entered 9/27/19]

            d)      Certificate of Service [Docket No 195; Filed 9/30/19]

            Objection Deadline: October 4, 2019 at 12:00 p.m. Extended for the Debtor to
            October 7, 2019 at 12:00 p.m.

            Responses Received:

            e)      Limited Objection and Reservation of Rights of Graybar Electric
                    Company, Inc. to the Motion of Newark Warehouse Urban Renewal, LLC
                    and Newark Warehouse Redevelopment Company, LLC for an Order (I)
                    Confirming that the GMP Contract is Not Property of the Estate and that

                                           -10-
Case 19-27439-MBK         Doc 271 Filed 10/07/19 Entered 10/07/19 17:41:50           Desc Main
                                 Document    Page 11 of 11

                     the Automatic Stay Does Not Apply to the GMP Contract or, in the
                     Alternative, Granting Relief from the Automatic Stay Pursuant to 11
                     U.S.C. 362(d)(1), and (II) Granting Related Relief [Docket No. 251; Filed
                     10/4/19]

              f)     Limited Objection of PNC Bank, National Association to the Motion
                     of Motion of Newark Warehouse Urban Renewal, LLC and Newark
                     Warehouse Redevelopment Company, LLC for an Order (I)
                     Confirming that the GMP Contract is Not Property of the Estate and
                     that the Automatic Stay Does Not Apply to the GMP Contract or, in
                     the Alternative, Granting Relief from the Automatic Stay Pursuant to
                     11 U.S.C. 362(d)(1), and (II) Granting Related Relief [Docket No. 261,
                     filed 10/7/19]

              g)     Debtor’s Limited Objection to the Motion of Motion of Newark
                     Warehouse Urban Renewal, LLC and Newark Warehouse
                     Redevelopment Company, LLC for an Order (I) Confirming that the
                     GMP Contract is Not Property of the Estate and that the Automatic
                     Stay Does Not Apply to the GMP Contract or, in the Alternative,
                     Granting Relief from the Automatic Stay Pursuant to 11 U.S.C.
                     362(d)(1), and (II) Granting Related Relief [Docket No. 263, Filed
                     10/7/19].

              Status: This matter is going forward.


 Dated: October 7, 2019                    LOWENSTEIN SANDLER LLP

                                           /s/ Kenneth A. Rosen
                                           Kenneth A. Rosen, Esq.
                                           Bruce Buechler, Esq.
                                           Joseph J. DiPasquale, Esq.
                                           Mary E. Seymour, Esq.
                                           Jennifer B. Kimble, Esq. (pro hac vice)
                                           Arielle B. Adler, Esq.
                                           One Lowenstein Drive
                                           Roseland, New Jersey 07068
                                           (973) 597-2500 (Telephone)
                                           (973) 597-2400 (Facsimile)
                                           krosen@lowenstein.com
                                           bbuechler@lowenstein.com
                                           dipasquale@lowenstein.com
                                           mseymour@lowenstein.com
                                           jkimble@lowenstein.com
                                           aadler@lowenstein.com

                                           Proposed Counsel to the Debtor and Debtor-in-
                                           Possession




                                             -11-
